    Case 1:19-bk-12767-NWW            Doc 23 Filed 10/15/19 Entered 10/15/19 07:51:10                    Desc
                                    Ntc-Claim Superseded Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE

In Re:                                                                      Case Number: 1:19−bk−12767−NWW
Catherine Delores Glandon                                                   Chapter: 13
xxx−xx−8368


   Debtor(s)

                                            NOTICE OF FILING
                                                    Claim #1

         Please be advised pursuant to Federal Rule of Bankruptcy Procedure 3004 that a proof of claim #1 has been
filed on behalf of Bank of America in this case by Debtor.

Dated: 10/15/19



                                                              William T. Magill
                                                              Clerk of the Bankruptcy Court


                                                              By:   cfy
                                                              Deputy Clerk
